DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 03/17/2022. Claims 1-6 are currently pending with claims 7-18 withdrawn by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Buse (US Pub 20160368645) and further in view of Tanbo (US Pub 20070193896).

Regarding Claim 1, Buse discloses a method for producing a package of smoking articles (Fig. 2 is a package of cigarettes), comprising the steps of: 
a) a group (13-Fig. 7) of smoking articles; 
b) arranging a containing frame (46-Fig. 7) around the group of smoking articles, so as to contain the group of smoking articles (Fig. 7), forming a semi-packaged unit (Fig. 7, combination of 13 and 46); 
c) feeding a sheet (34-Fig. 10) of heat-sealable material (paragraph [0076], thermal sealing with the application of heat, is interpreted as a heat-sealable material) having at least a cut (52-Fig. 10); 
d) arranging an adhesive label (54-Fig. 10) on the cut of the sheet, to cover the same; 
e) wrapping the semi-packaged unit with the sheet of heat-sealable material (Fig. 10, 46 and 13 are wrapped with material 34); 
f) welding the sheet of heat-sealable material (at 82-Fig. 10 and paragraph [0072]), forming a sealed envelope (11-Fig. 10).
However, Buse is silent regarding:
a) wrapping a group (2) of smoking articles with a wrap (3); and 
b) where the containing frame would be arranged around the wrap.
Tanbo teaches:
a) wrapping a group of smoking articles (paragraph [0035]) with a wrap (14-Fig. 2); and 
b) where the containing frame would be arranged around the wrap (Fig. 6, inner pack 12 is inserted into inner box 10, which is interpreted as arranging a containing frame around a wrap).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the method of packaging cigarettes, as disclosed by Buse, to have wrapped the cigarettes with a wrapper as taught by Tanbo, so to provide a cigarette package having excellent properties for preserving the aroma and flavor of cigarettes or filter cigarettes (Tanbo, paragraph [0001]).

Regarding Claim 2, Buse and as modified by Tanbo in the parent claim, Buse discloses folding a blank (Fig. 9 and paragraph [0034]) of an outer packaging material around the sealed envelope (Fig. 10, outer pack 12 is folded around inner pack 11), forming a container having an opening for accessing the smoking articles (Fig. 10 and paragraph [0048], lid 16 is hinged to open and close outer pack 12), the opening being arranged at the adhesive label (Fig. 10, lid 16 is arranged at the label 54), and a lid that is hinged to the container (paragraph [0048]), rotatable to open and close the opening of the container (Figs. 1-2, the lid opens and closes the outer pack).

Regarding Claim 4, Buse and as modified by Tanbo in the parent claim, Buse discloses folding a blank (Fig. 9 and paragraph [0034]) of an outer packaging material around the sealed envelope (Fig. 10, outer pack 12 is folded around inner pack 11),, forming a container having an opening (Fig. 10, box 12 has an opening in which inner pack 11 inserted into), the latter being arranged so as to allow the semi-packaged unit, wrapped in the envelope, to exit (Figs. 1 and 2, inner pack 11 can be removed from box 12), at least partially from the container (Figs. 1 and 2, inner pack 11 can be partially removed from box 12), for accessing the smoking articles, by way of a translation or rotation movement (Figs. 1 and 2, flipping the lid up would allow access to the cigarettes).

Regarding Claim 5, Buse and as modified by Tanbo in the parent claim, wherein the step of arranging the containing frame (46-Fig. 7) around the wrap comprises the sub-step of folding a blank made of an inner packaging material around the wrap so as to completely cover the wrap, except for an open area for accessing the smoking articles (Fig. 7, collar 46 encompasses the cigarettes, but not at the top so the cigarettes may be removed).

Regarding Claim 6, Buse and as modified by Tanbo in the parent claim, Buse discloses wherein the step b) comprises the sub-step of overlapping one over the other portions of the containing frame for containing the wrap with the group of smoking articles on the inside thereof (Figs. 5-6 and paragraph [0055], tongue 86 closes the bottom collar 46 by overfolding base 50); the method further comprising the step of binding one to the other said overlapping portions of the containing frame (Figs. 5-6 and paragraph [0055], tongue 86 closes the bottom collar 46 by overfolding base 50, wherein tongue 86 is retained in slot 87), for stabilizing the frame (paragraph [0055]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Buse (US Pub 20160368645) and as modified by Tanbo (US Pub 20070193896) in the parent claim, and in further view of Buse (US Pub 20100230303), which will be referenced as Buse303.

Regarding Claim 3, Buse and as modified by Tanbo in the parent claim, Buse disclose an adhesive label.
However, Buse is silent regarding binding the adhesive label of the envelope to the lid, so that by rotating the lid with respect to the container, the adhesive label is simultaneously moved.
Buse303 teaches binding an adhesive label (24-Fig. 2) of an envelope (11-Fig. 3) to a lid (28-Fig. 1), so that by rotating the lid with respect to a container, the adhesive label is simultaneously moved (Fig. 2, 24 rotates with 28).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the label as disclosed by Buse, to have incorporated the flap being connected to the lid as taught by Buse303, in order to allow the flap to at least partially seal the inner pack, so to maintain moisture and flavor of the tobacco.

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that,
“the combination of Buse with Tanbo would not lead the skilled person to the claimed invention in which a containing frame is arranged around the wrap as asserted by the Office. The inner pack of Tanbo is directly in contact with the inner box 10 having the tongue lid. In combining the teachings of these references, the skilled person would maintain this arrangement and would modify Buse such that the inner pack 12 of Tanbo is placed about the inner collar 46 of Buse (that is on the outside of the inner collar 46 of Buse). There is no suggestion in these references to place the inner pack of Tanbo inside the inner collar 46. Rather, the skilled person would maintain an arrangement in which the inner pack 12 remains in direct contact with the sealed wrapper 14 of Buse, as the sealed wrapper of Buse equates to the function provided by the inner box. Thus, in combining the teachings of the references, the skilled person would not arrive at the claimed invention in which the containing frame is arranged around the wrap”

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Buse discloses inner collar 46 containing cigarettes 10 as shown in Fig. 7, and Tanbo is incorporated as teaching an additional wrapper 14 to contain the cigarettes with the motivation of preserving the cigarettes; it would have been obvious to incorporate the wrapper of Tanbo into the inner collar to Buse because the incorporation of the wrapper of Tanbo would not destroy the inner collar of Buse nor would it teach away from Buse because wrapper of Tanbo is incorporated to preserve the flavor of the cigarettes.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        10/7/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731